DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2019/0255946)
Regarding claim 1:
Takahashi discloses:
A heads-up display (paragraph 19) comprising: 
a viewing screen having a reflective surface (paragraph 19: “the windshield); 
a housing having an opening (paragraph 23: opening 2a); 
a display element disposed within the housing and in optical communication with the viewing screen (paragraph 24); and 
a first linear polarizer disposed to cover the opening and configured to polarize light in a first direction (paragraph 26); 
wherein the display element comprises an integral linear polarizer configured to polarize light in the first direction (paragraph 25: “polarizing plates forming the liquid crystal panel”); and 
wherein the display element is capable of causing images to be displayed on the viewing screen (paragraph 25: “projected on the windshield”).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy et al. (US 2017/0315352)
Regarding claim 8:
Hardy discloses:
A heads-up display disposed within a vehicle (abstract), comprising: 
a viewing screen extending generally along at least half of the width of the windshield of the vehicle (paragraph 39, where as shown in Fig. 6 the two images cover at least half the windscreen); and 
a display element capable of causing images to be displayed on the viewing screen (paragraphs 38-39); 
wherein the display element is capable of displaying a first set of images on a first portion of the display element and a second set of images on a second portion of the display element (paragraph 38); 
wherein the first portion of the display element is associated with a first occupant position of the vehicle; and wherein the second portion of the display element is associated with a second occupant position of the vehicle (paragraph 40).
Regarding claim 9:
Hardy discloses:
wherein the first set of images is the same as the second set of images (follows from, e.g., paragraph 13: if it “can contain different information or content” it is clearly optional whether or not it does, and could contain the same content; or paragraph 16, where the two images can be formed by the same pixels).
Regarding claim 10:
Hardy discloses:
wherein the display element is capable of displaying the first set of images on the first portion of the display element, then displaying the first set of images on the second portion of the display element (e.g., paragraph 53).
Regarding claim 11:
Hardy discloses:
wherein, when first set of images is being displayed on the second portion of the display element, a third set of images is being displayed on the first portion of the display element (Hardy doesn’t state this exactly but it follows: if it can display different content on each one, and can display them simultaneously as per, e.g., paragraph 44, it certainly could at first display the same image and then switch to a new one in the first portion).
Regarding claim 12:
Hardy discloses:
a housing defining an opening; wherein the display element is disposed within the housing; and wherein the housing is recessed into a surface of a dashboard of the vehicle (as shown in Fig. 3: the display element is in housing 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Saenger Nayver et al. (US 2018/0017823)
Regarding claim 2:
Takahashi discloses a heads-up display as discussed above.
Takahashi does not disclose:
“an electro-optic element disposed on a surface of the viewing screen.”
Saenger Nayver discloses:
an electro-optic element disposed on a surface of the viewing screen (abstract; e.g., Fig. 2; paragraph 29)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Takahashi the elements taught by Saenger Nayver.
The rationale is as follows:
Takahashi and Saenger Nayver are directed to the same field of art.
Saenger Nayver teaches this can improve the image (e.g., paragraph 30).
One of ordinary skill in the art could have included this with predictable results.
Regarding claim 3:
Takahashi in view of Saenger Nayver discloses:
wherein the electro-optic element is capable of darkening and clearing based on ambient light conditions (Saenger Nayver paragraph 29).
Regarding claim 5:
Takahashi in view of Saenger Nayver discloses:
wherein the viewing screen comprises a reflective polarizer (Saenger Nayver paragraph 39).
Regarding claim 6:
Takahashi in view of Saenger Nayver does not explicitly disclose:
“wherein the viewing screen has a reflectance greater than about thirty percent.”
But nonetheless this would have been obvious from Takahashi in view of Saenger Nayver.
The rationale is as follows:
Saenger Nayver discloses that the reflectance even when the electro-optic assembly is off (the “clear state”) is 25% (paragraph 35). The entire point is that it is much higher when it is operating. So although Saenger Nayver doesn’t give a specific number, if it is much higher than 25% over 30% seems quite reasonable.
In any case, the appropriate level can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Saenger Nayver and further in view of Cuma (US 2008/0264466)
Regarding claim 4:
Takahashi in view of Saenger Nayver discloses a heads-up display as discussed above.
Takahashi in view of Saenger Nayver does not disclose:
“wherein the electro-optic element is configured to be in a darkened state when the heads-up display is not operating.”
(this is somewhat implied by, e.g., paragraph 31 of Saenger Nayver but it is never explicitly shown).
Cuma discloses:
wherein the electro-optic element is configured to be in a darkened state when the heads-up display is not operating (e.g., paragraph 8, where Cuma doesn’t have a heads-up display so it is always not operating).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Takahashi in view of Saenger Nayver the elements taught by Cuma.
The rationale is as follows:
Takahashi, Saenger Nayver, and Cuma are directed to the same field of art.
The electro-optic device taught by Saenger Nayver is certainly capable of being operated when the heads-up display is not operating, as they are independent circuits, but Saenger Nayver never clearly discloses a circumstance where one would do this. Cuma discloses this might be desirable in bright conditions even without a heads-up display. One of ordinary skill in the art could have included this with predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Wiendorf et al. (US 2014/0022491)
Regarding claim 7:
Takahashi discloses a heads-up display system as discussed above.
Takahashi does not disclose:
“a neutral density filter disposed generally parallel to and in proximity to the first linear polarizer.”
Wiendorf discloses:
a neutral density filter disposed generally parallel to and in proximity to the first linear polarizer (paragraphs 39-40, where as shown in Figs. 1-4 the polarizer P2 and the neutral density features are adjacent except for a small gap).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Takahashi the elements taught by Weindorf.
The rationale is as follows:
Takahashi and Weindorf are directed to the same field of art.
Weindorf discloses this reduces scattered and reflected light (paragraph 40). One of ordinary skill in the art could have included this with predictable results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Takahashi.
Regarding claim 13:
Hardy discloses a heads-up display as discussed above.
Hardy does not disclose:
“a linear polarizer disposed to cover the opening defined by the housing; wherein the linear polarizer is generally co-planar with the surface of the dashboard.”
Takahashi discloses:
a linear polarizer disposed to cover the opening defined by the housing; wherein the linear polarizer is generally co-planar with the surface of the dashboard (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hardy the elements taught by Takahashi.
The rationale is as follows:
Hardy and Takahashi are directed to the same field of art.
Takahashi’s cover can, e.g., eliminate stray light (paragraph 27). This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Saenger Nayver et al. (US 2018/0017823)
Regarding claim 14:
Hardy discloses a heads-up display as discussed above.
Hardy does not disclose:
 “an electro-optic element disposed on a surface of the viewing screen.”
Saenger Nayver discloses:
an electro-optic element disposed on a surface of the viewing screen (abstract; e.g., Fig. 2; paragraph 29)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hardy the elements taught by Saenger Nayver.
The rationale is as follows:
Hardy and Saenger Nayver are directed to the same field of art.
Saenger Nayver teaches this can improve the image (e.g., paragraph 30).
One of ordinary skill in the art could have included this with predictable results.
Regarding claim 15:
Hardy in view of Saenger Nayver discloses:
wherein the electro-optic element is capable of darkening and clearing based on ambient light conditions (Saenger Nayver paragraph 29).
Regarding claim 17:
Hardy in view of Saenger Nayver discloses:
wherein the viewing screen comprises a reflective polarizer (Saenger Nayver paragraph 39).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Saenger Nayver, and further in view of Cuma.
Regarding claim 16:
The analysis here is the same as when Cuma was applied to Takahashi in view of Saenger Nayver above in the rejection of claim 4. It would be equally obvious to include this teaching in Hardy in view of Saenger Nayver. No further explanation is necessary.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hardy
Regarding claim 18:
This is just the combination of elements already identified in the rejections in view of Takahashi and those in view of Hardy above.
Takahashi discloses most elements of this claim as discussed in the rejection of claim 1 above.
Takahashi does not disclose:
“a viewing screen extending generally along at least half of the width of a windshield of a vehicle and having a reflective surface”
But Hardy discloses this as discussed above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Takahashi the elements taught by Hardy.
The rationale is as follows:
Takahashi and Hardy are directed to the same field of art.
Hardy’s teaching improves Takahashi by allowing two separate images to be displayed. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 19:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hardy, and further in view of Saenger Nayver:
Regarding claim 20:
This is just adding the contribution of Saenger Nayver, already discussed with respect to Takhashi in claims 2, etc., above, and with respect to Hardy in claims 14, etc., above. The combination with both of them is equally obvious and requires no further discussion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al. (US 2019/0293931).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694